Exhibit 10.49

 

WELLS

FARGO

logo

 

VALIDITY GUARANTY

 

This Guaranty, dated as of December 1st, 2003, is made by J. Michael Moore (the
“Guarantor”), for the benefit of Wells Fargo Business Credit, Inc., a Minnesota
corporation (with its successors and assigns, the “WFBCI”).

 

WFBCI and Management Alliance Corporation (the “Customer”), are parties to an
Account Purchase Agreement dated December 1, 2003 (the “Agreement”) herewith
pursuant to which WFBCI shall purchase accounts receivable from the Customer and
may make financial accommodations to the Customer.

 

As a condition to entering into the Agreement and extending such accommodations
to the Customer, WFBCI has required the execution and delivery of this Guaranty.

 

ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

 

1. Definitions.  Capitalized terms used in this Guaranty shall have the meanings
given to them in the Agreement unless otherwise defined herein.

 

2. Guaranty. The Guarantor does hereby absolutely and unconditionally,
represent(s), warrant(s) and guarantee(s) to WFBCI that:

 

(a) The full and prompt payment of any and all obligations of Customer that
arise out or relate to payment shortfalls resulting from Account Debtors taking
discounts; the sale by Customer of Accounts relating to unbilled services and
the sale by Customer of Accounts for permanent placements.

 

(b) All Accounts will be subsisting, valid, genuine and authentic and will
represent bona fide and existing obligations of bona fide buyers of goods and
services from the Customer in the ordinary course of the Customer’s business
without offset or defense.

 

(c) All Eligible Accounts will be due and owing in accordance with the terms
governed by the Agreement and other present and future agreements between the
Customer and WFBCI when reported to WFBCI by the Customer.

 

(d) The Customer will promptly remit to WFBCI all proceeds from its Accounts and
other Collateral as required by the terms of the Agreement and other present and
future agreements between the Customer and WFBCI.

 

(e) All Inventory and Collateral (i) will be bona fide and existing Inventory of
the Customer; (ii) will be owned by the Customer and will be possessed by the
Customer or its agent; (iii) will not be subject to any lien or security
interest except as permitted by WFBCI; and (iv) will be maintained only at the
locations designated in the Agreement, unless the Customer obtains WFBCI’s prior
written consent.

 

(f) All reports, statements and schedules of the Customer submitted to WFBCI
pursuant to the Agreement and other present and future agreements between the
Customer and WFBCI will be true and accurate in all respects.

 

3. Guarantor’s Liability.  In the event of any breach of the warranties and
representations herein contained, the Guarantor will be liable to WFBCI for any
loss or damage suffered by WFBCI as a result of such breach, and for costs,
expenses and reasonable attorneys’ fees incurred by WFBCI in correction
therewith.

 

--------------------------------------------------------------------------------


 

4. Tax Returns and Financial Statements.  On or before April 15th of each year,
the Guarantor shall deliver to WFBCI a [copy of the Guarantor’s tax return for
the prior year with all schedules and attachments thereto, and] a personal
financial statement as of December 31st of the prior year.

 

5. WFBCI’s Acts.  WFBCI will not be chargeable for nor will the Guarantor be
relieved from liability hereunder because of any negligence, mistake, act or
omission of WFBCI or its agents in making examinations, investigations or
advances or receiving collections under the Agreement or other present and
future agreements between the Customer and WFBCI.

 

6. Waiver.  The Guarantor hereby waives notice of acceptance hereof, notice of
extensions of credit from time to time by WFBCI to the Customer, presentment for
payment, demand, protest, notice of dishonor, notice of default notice of
nonpayment and all other -notices to which the Guarantor might otherwise be
entitled.  Furthermore, the Guarantor waives any defense which the Guarantor may
have by reason of any defense which the Customer may have against WFBCI other
than the payment, satisfaction and performance of all obligations owed to WFBCI
by the Customer.  The Guarantor agrees that WFBCI may, at any time, without
notice to or assent from the Guarantor and without affecting the Guarantor’s
liability, compromise, exchange, surrender or release, on term satisfactory to
VYTBCI or by operation of law or otherwise, any Collateral held by it or any of
its rights against the Customer and any other obligors or guarantors.  The
Guarantor agrees that WFBCI will be under no obligation to marshall any assets
in favor of the Guarantor or against or in payment of any or all of the
obligations to WFBCI.

 

7. Subrogation Rights. The Guarantor win not exercise or enforce any right of
contribution, reimbursement, recourse          or subrogation available to the
Guarantor as to any of the Customer’s obligations to WFBCI, whenever incurred
and of       whatever type or description, or against any person liable
therefor, or as to any collateral security therefor, unless and until all of the
Customer’s obligations to WFBCI shall have been fully paid and discharged.

 

8. Termination.  This Guaranty may not be terminated by the Guarantor until all
of the Customer’s obligations to WFBCI have been paid in full or otherwise
satisfied and the Guarantor provides WFBCI with written notice of the
termination of this Guaranty.

 

9. Miscellaneous.  This Guaranty shall be effective upon delivery to WFBCI,
without further act, condition or acceptance by WFBCI, shall be binding upon the
Guarantor and the Guarantor’s heirs, representatives, successors and assigns and
shall inure to the benefit of WFBCI and its participants, successors and
assigns.  Any invalidity or unenforceability of any provision or application of
this Guaranty shall not affect other lawful provisions and application thereof,
and to this end the provisions of this Guaranty are declared to be severable. 
This Guaranty may not be waived, modified, amended, terminated, released or
otherwise changed except by a writing signed by the Guarantor and WFBCI.  This
Guaranty shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Colorado.  The Guarantor
irrevocably The undersigned hereby (v) consents to the personal jurisdiction of
the state and federal courts located in the State of Colorado in connection with
any controversy related to this Guaranty; (vi) waives any argument that venue in
any such forum is not convenient, (vii) agrees that any litigation initiated by
WFBCI or the undersigned in connection with this Guaranty shall be venued in
either the District Court of Denver County, Denver Colorado, or the United
States District Court, District of Colorado; and (viii) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

THE GUARANTOR WAIVES NOTICE OF WFBCI’S ACCEPTANCE HEREOF AND WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION BASED ON OR PERTAINING TO THIS GUARANTY.

 

10. Acknowledgement. The Guarantor acknowledges that it or s/he has read this
Guaranty in its entirety has consulted such legal, tax or other advisors as it
or s/he deems appropriate and understands and agrees to each of the provisions
of this Guaranty and further acknowledges that it or s/he has entered into this
Guaranty voluntarily.

 

--------------------------------------------------------------------------------


 

Dated this December 1st, 2003.

 

 

/S/ J. Michael Moore

 

 

J. Michael Moore

 

###-##-####

 

10670 North Central Expressway, Suite 600

 

Dallas, TX 75230

 

--------------------------------------------------------------------------------